DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The originally-filed Drawings that have been submitted do not clearly show the limitations presented in claim 4. For example, in Figure 3, it is difficult to tell which structure is claim 22 and claim 23. Further, while amended claim 4 recites that the use of a first area corresponding to one or more first through holes and a second area corresponding to one or more second through holes, it is unclear as to which figure shows this structure.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites an amended limitation of the passive protection layer being between at least one electrode and a second semiconductor layer. This limitation is indefinite because firstly, the claim recites the use of a second semiconductor layer without describing the use of a first semiconductor layer in either claim 1 or claim 4. Secondly, claim 1 does not recite the use of any semiconductor layer. Therefore, it is unclear as to whether this semiconductor layer is the epitaxial layer that was referenced in claim 1 or another, materially different layer. 

Therefore, for examination purposes of this claim, any prior art that teaches a first and second through holes will meet the limitations of this claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9, 14, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al, CN104409617 (as cited in previous Office Action).

1; an epitaxial structure 2 disposed on the substrate; a transparent conductive layer 61/62 disposed on the epitaxial structure, the transparent conductive layer defining one or more first through holes that extend through the transparent conductive layer (as shown in figure 5A, with the through-holes being between 61 and 62); a passivation protective layer 7 disposed on the transparent conductive layer, the passivation protective layer defining one or more second through holes 71 and 72 that extend through the passivation protective layer, wherein along a direction perpendicular to the substrate, projections of the one or more first through holes do not overlap with projections of the one or more second through holes (as shown in figure 7A) and at least one electrode 82 disposed on the passivation protective layer, the electrode electrically connecting the transparent conductive layer through the one or more second through holes, wherein the one or more first through holes and the one or more second through holes increase a contact area between the at least one electrode and the transparent conductive layer and improve expansion effect of a lateral current (figure 10. Note: [0031] of Applicant’s disclosed invention teaches that the limitation of “…the one or more first through holes and the one or more second through holes increase a contact area between the at least one electrode and the transparent conductive layer and improve expansion effect of a lateral current….” is met by having multiple first and second through holes. Since the reference of Jiang teaches multiple first and second through holes in figures 7A and meet the other limitations of this claim, the reference of Jang meets this limitation as well).



Regarding claim 6, Jiang teaches the first through holes are underneath the electrode along a direction perpendicular to the substrate (figure 10).

Regarding claims 8 and 9, Jiang teaches the electrode covers at least portions of the first through holes and at least portions of the second through holes, at least one of the first through holes is disposed between two adjacent ones of the second through holes, and at least one of the second through holes is disposed between two adjacent ones of the first through holes.

Regarding claim 14, Jiang teaches a method of manufacturing a light-emitting diode (LED) chip, comprising: disposing an epitaxial structure 2 on a substrate 1; disposing a transparent conductive layer 61/62 on the epitaxial structure, the transparent conductive layer defining one or more first through holes that extend through the transparent conductive layer (as shown in figure 5A, with the through-holes being between 61 and 62); disposing a passivation protective layer 7 on the transparent conductive layer, performing an etching process to the passivation protective layer to form one or more second through holes 71/72 that extend through the passivation protective layer, wherein along a direction perpendicular to the substrate, projections of the one or more first through holes do not overlap with projections of the one or more second through holes (as shown in figure 7A); and disposing at least one electrode 82 

Regarding claim 15, Jiang teaches the disposing the transparent conductive layer on the epitaxial structure further comprises performing an etching process to the transparent conductive layer to form the one or more first through holes that extend through the transparent conductive layer (figure 5A).

Regarding claim 16, Jiang teaches the disposing the passivation protective layer on the transparent conductive layer comprises: disposing the passivation protective layer on the transparent conductive layer, wherein a portion of the passivation protective layer is disposed in the one or more first through holes that extend through the transparent conductive layer (figure 10).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al, CN104409617 (as cited in previous Office Action).

Regarding claims 3 and 4, Jiang teaches during operation, the portion of the passivation protective layer disposed in the first through holes avoid recombination of electron hole pairs underneath the electrode and the portion of the passivation protective layer and  in a first area corresponding to the one or more first through holes, a portion of the passivation protective layer between the at least one electrode and a second semiconductor layer serves to block currents or electrons; and in a second area corresponding to the one or more second through holes, the at least one electrode electrically connects to the second semiconductor layer to generate point-type light at the one or more second through holes (Note: since the reference of Jiang teaches the structure and materials that have been disclosed in the recited claims. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, 

Regarding claim 21, Jiang teaches the electrode electrically connects the epitaxial structure through the one or more second through holes and the transparent conductive layer (Note: since the reference of Jiang teaches the structure and materials that have been disclosed in the recited claims. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and . 

Claims 10-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 1 above, and further in view of Yamaguchi et al, US Patent 7,282,745 (as cited in previous Office Action).

Regarding claim 10, Zheng teaches the epitaxial structure comprises a first semiconductor layer 21, an active layer 22, and a second semiconductor layer 23 successively disposed on the substrate (figure 10).

Jiang fails to teach the active layer is a quantum well luminescent layer.

	Yamaguchi teaches the active layer is a quantum well luminescent layer (abstract) as a known active layer that exhibits high output performance with a 
reduced threshold current.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi with that of Jiang because it is generally known that a quantum well luminescent layer may be used as an active layer for LED since it exhibits high output performance with a 


Regarding claim 11, Jiang teaches electrode electrically connects the second semiconductor layer through the first through holes, the second through holes and the transparent conductive layer (Note: since the reference of Jiang teaches the structure and materials that have been disclosed in the recited claims. MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 

Regarding claims 12 and 13, Jiang teaches the passivation protective layer, the second semiconductor layer and the quantum well luminescent layer define at least one third through hole (which is where layer 5 is located, as labeled in figure 4a), wherein an 

Regarding claim 17, Jiang teaches the disposing the epitaxial structure on the substrate comprises: disposing a first semiconductor layer 21 on the substrate; disposing an active layer 22 on the first semiconductor layer; and disposing a second semiconductor layer 23 on the quantum well luminescent layer; wherein the epitaxial structure comprises the first semiconductor layer, the active layer, and the second semiconductor layer (figure 10).

Jiang fails to teach the active layer is a quantum well luminescent layer.

	Yamaguchi teaches the active layer is a quantum well luminescent layer (abstract) as a known active layer that exhibits high output performance with a 
reduced threshold current.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi with that of Jiang because it is generally known that a quantum well luminescent layer may be used as an active layer for LED since it exhibits high output performance with a 
reduced threshold current.



Regarding claim 19, Jiang in view of Yamaguchi teaches forming a third through hole by etching away at least a portion of the second semiconductor layer and at least a portion of the quantum well luminescent layer (active layer 22 of Jiang being the quantum well luminescent layer as described by Yamaguchi); and disposing an 5 contacting and electrically connecting the first semiconductor layer through the third through hole (figure 4A).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al, CN104409617 in view of Yamaguchi et al, US Patent 7,282,745 (as cited in previous Office Action).

Regarding claim 20, Jiang teaches a semiconductor device, comprising: a substrate 1; an epitaxial structure 2 disposed on the substrate, the epitaxial structure including a first semiconductor layer 21, an active layer 22, and a second semiconductor layer 23 successively disposed on the substrate; a transparent conductive layer 61/62 disposed on the epitaxial structure, the transparent conductive layer defining one or more first through holes that extend through the transparent conductive layer  (as shown in figure 5A, with the through-holes being between 61 and 62); a passivation protective layer 7 disposed on the transparent conductive layer, the passivation protective layer including a portion that fills in the first through holes of the transparent conductive layer, the passivation protective layer defining one or more second through holes 71/72 that extend through the passivation protective layer, wherein along a direction perpendicular to the substrate, projections of the first through holes do not overlap with projections of the second through holes (as shown in figure 7A); and at least one electrode 82 disposed on the passivation protective layer, the electrode electrically connecting the second semiconductor layer through the one or more second through holes and the transparent conductive layer, 

Jiang fails to teach the active layer is a quantum well luminescent layer.

	Yamaguchi teaches the active layer is a quantum well luminescent layer (abstract) as a known active layer that exhibits high output performance with a 
reduced threshold current.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamaguchi with that of Jiang because it is generally known that a quantum well luminescent layer may be used as an active layer for LED since it exhibits high output performance with a reduced threshold current.

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that the cited prior art of Jiang fails to teach the amended limitation, as stated above, it is noted that [0031] of Applicant’s disclosed invention teaches that the limitation of “…the one or more first through holes and the one or more second through holes increase a contact area between the at least one electrode and the transparent conductive layer and improve expansion effect of a lateral current….” is met by having multiple first and second through holes. Since the reference of Jiang teaches multiple first and second through holes in figures 7A and meet the other limitations of this claim, the reference of Jang meets this limitation as well.

Further, MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 

	Therefore, the rejection of claims under 35 USC 102 or 35 USC 103 as anticipated or obvious over the previously cited prior art of Jiang is maintained. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899